EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Wernow on 5/18/20.
The application has been amended as follows: 
Claim 3 (line 12): Insert -- lower -- before “portion”.
Rejoin claims 13-19.
Claim 13 (line 2): Replace “the end” with -- an end --.
Claim 13 (line 4): Replace “a vacuum hose” with -- the vacuum hose --.
Claim 13 (line 5): Replace “vacuum conduit” with -- a vacuum hose conduit”.
Claim 13 (line 8): Delete “first”.
Claim 13 (line 17): Replace “first” with -- longitudinal --.
Claim 13 (line 22): Replace “the outer edge” with -- an outer edge --.
Cancel claim 14.
Claim 16 (line 3): Delete “first”.
Claim 17 (line 1): Replace “Claim 13” with -- Claim 16 --.  
Claim 18 (line 1): Replace “Claim 13” with -- Claim 16 --.  
Claim 19 (line 1): Replace “Claim 13” with -- Claim 16 --.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Majer (DE 102014119249) does not include a hose plug comprising a lower ledge of a channel that is closer to an end of the hose plug than a lower edge of a first cam, wherein a lower portion of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.